Citation Nr: 1016546	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  04-20 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right knee/leg 
condition. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from October 1996 to May 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which in pertinent part, denied the benefit 
sought on appeal. 

In March 2007, the Veteran testified before the undersigned 
during a hearing held at the RO.  A copy of the transcript 
has been associated with the claim folder. 

This matter has previously been twice before the Board, first 
in September 2007 and then in September 2009, and in both 
instances, the Board remanded the Veteran's claims for 
further development.  Subsequent to the September 2007 
remand, the RO provided proper VCAA notice to the Veteran, 
which included a request that the Veteran identify any 
outstanding records pertinent to his claims; the Veteran did 
not identify any relevant records.  The RO arranged for an 
examination for the Veteran's right lower extremity.  The 
examination report failed to comply with the Board's remand 
instructions, and in September 2009, the Board remanded for a 
VA medical opinion in compliance with its previous remand 
instructions.  As the requested development has since been 
completed, no further action to ensure compliance with the 
remand directive is required.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).


FINDING OF FACT

The competent medical evidence does not show that the Veteran 
has a current disability that is related to his solitary 
complaint of right knee pain during his service.  


CONCLUSION OF LAW

Service connection for right knee/leg condition is not 
warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the February 2004 RO decision in the matter, 
VA sent a letter to the Veteran in May 2003 that addressed 
some notice elements concerning his claim.  The letter 
informed the Veteran of what evidence is required to 
substantiate the claim, and apprised the Veteran as to his 
and VA's respective duties for obtaining evidence.  

In this case, although the original notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim 
regarding service connection, proper notice was provided in 
October 2007, following the September 2007 remand by the 
Board.  Following the October 2007 letter to the Veteran, the 
claim was readjudicated by the RO.  See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2008).  The 
Board finds that the VCAA duty to notify was fully satisfied 
as to the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records (STR).  The Veteran was provided a 
travel board hearing in March 2007, at which time he was 
provided an opportunity to set forth his contentions before 
the undersigned Veterans Law Judge.  The Veteran was provided 
examinations for his lower extremity condition in July 2008.  
As mentioned above, this examination report failed to comply 
with the Board's original remand order, and an October 2009 
medical opinion was obtain and associated with the claims 
folder pursuant to the Board's September 2009 remand order.  

It is noted that in the October 2009 VA medical opinion 
report, the examiner opined that he could not resolved the 
etiology issue of the Veteran's right knee pain without 
resorting to mere speculation.  This is essentially a non-
opinion.  The Court of Appeals for Veterans Claims (Court) 
has recently found that such medical opinions are inadequate, 
unless, it is clear that there is an inability to provide a 
definitive opinion was due to a need for further information 
or because the limits of medical knowledge had been exhausted 
regarding the etiology of the Veteran's disability.  See 
Jones v. Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 
2010); see also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) 
(noting that the Board need not obtain further medical 
evidence where the medical evidence "indicates that 
determining the cause is speculative").  In order to rely 
upon such a medical statement, the Court has held that it 
must be clear that the procurable and assembled data was 
fully considered and the basis for the opinion must be 
provided by the examiner or apparent upon a review of the 
record.  Jones, supra.  

Here, it is apparent from the review of the October 2009 VA 
medical opinion, in conjunction with the report of the July 
2008 examination report and other evidence of record, that 
the examiner's non-opinion was based upon all the obtainable 
data.  Collectively, these medical reports show the examiner 
based his determination upon a full review of the service 
treatment records, the post-service treatment records, the 
Veteran's subjective history and the objective medical 
evidence obtained in the examination.  The examiner noted 
that there was no evidence of chronicity of a right knee/leg 
condition after the singular complaint of right knee pain in 
service.  

Essentially, the examiner found that without any medical 
evidence of chronicity, it would be speculative to relate the 
current knee condition to service.  It is noted that the 
Veteran has testified that he has not received any treatment 
for his right knee/leg condition since service.  The Veteran 
has not asserted that there is medical evidence that shows 
chronicity of a right knee/leg condition since service.  The 
lack of this medical evidence renders the examiner unable to 
definitely answer the etiology issue.  Based on the 
foregoing, the Board finds that the examiner has rendered his 
non-opinion upon full consideration of the medical evidence 
of record and there is sufficient medical evidence of record 
to adjudicate the Veteran's claim. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  Service Connection

The Veteran seeks service connection for right knee/leg 
condition.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at 
least an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the 
other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

In this case, the Veteran seeks service connection for right 
knee/leg condition.  He asserts that he would experience 
right knee/leg pain after running, and he sought medical 
treatment for complaints of such pain during service.  The 
Veteran states that he was placed a limited profile several 
times during service because of right knee/leg pain.  The 
Veteran also testified that he continues to experience right 
knee pain when he runs, but he has not sought any medical 
treatment for this pain since service. 

A review of the Veteran's service treatment records does not 
show any complaints, treatment, or diagnosis for a right 
knee/leg condition except for a single instance where the 
Veteran complained of right knee pain shortly before his 
discharge.  A March 2003 service treatment record shows the 
Veteran presented for treatment of lateral tightness and 
burning sensation in his right knee after running two days 
beforehand.  It was noted that the Veteran had tenderness on 
the lateral knee with palpable tendon.  The Veteran was 
diagnosed with tendonitis of the right knee and he was placed 
on light duty without running for one day.  The Veteran was 
discharged less than two month later and none of the service 
treatment records after March 2003 show any further 
complaints or treatment for right knee/leg condition. 

As noted above, the Veteran testified that he has not sought 
any medical treatment for his right knee/leg condition since 
service.  The post-service medical evidence of record comes 
from the July 2008 VA medical examination report and the 
October 2009 medical opinion report that was later associated 
with the earlier examination report.  Collectively, these 
reports show that the Veteran reported mild symptoms of 
lateral pain with running since service.  The Veteran 
reported that his current symptoms are generally asymptomatic 
unless aggravated with running.  The examiner found that the 
Veteran had normal lower right extremity examination except 
for lateral tenderness in his knee.  In the October 2009 
report, the examiner found that based on a review of medical 
record, he could not determine whether the Veteran's current 
condition was related to service without resorting to mere 
speculation.  

Initially, the Board notes that the record does not show that 
the Veteran has current diagnosed disability.  Although the 
service treatment records show a diagnosis for tendonitis in 
the right knee during service, the July 2008 examination 
report shows a normal examination, except for lateral 
tenderness in the right knee.  The Board notes that a symptom 
of tenderness, like complaints of pain, without a diagnosed 
or identifiable underlying malady or condition, does not, in 
and of itself, constitute a "disability" for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

The Board acknowledges the May 2003 service treatment record 
that contains a diagnosis for tendonitis of the right knee.  
Nonetheless, this is not evidence of a current disability in 
the right knee or leg.  VA law requires that the grant of 
service connection requires that there be a showing of 
disability at the time of the claim, as opposed to some time 
in the distant past.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  The VA examination in July 2008 only notes a 
finding of lateral tenderness along the right knee, and it 
does not contain a current diagnosed disability. 
 
In addition to the medical evidence, the Board has also 
considered the Veteran's own lay statements in support of his 
claim, in particular his assertion that he had a right 
knee/leg condition in service and he has experienced similar 
symptomatology since service.  While the Veteran is competent 
to attest to the symptoms he experiences, as a lay person, 
however, he is not competent to render a medical diagnosis in 
this regard.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
The Veteran is competent to attest to the facts surrounding 
his claim, but not to an actual diagnosis of a disability.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); see also 38 C.F.R. § 3.159(a)(2). 

Moreover, the medical evidence does not show that the 
Veteran's current right knee or leg condition is related to 
service.  Although the Veteran was treated one time during 
service for tendonitis in his right knee shortly before he 
was discharged, there is no showing that he had a chronic 
condition during service or at separation, and the record is 
devoid of any medical evidence that links the current right 
knee tenderness to service.  The Veteran has not sought any 
treatment for his right knee pain since service.  The October 
2009 examiner could not determine without speculating that 
the Veteran's current condition was related to service 
because the record did not show chronicity.  A finding of 
service connection may not be based on a resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102; 
see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

The Board has considered the Veteran's statements that he has 
experienced symptoms of right knee pain since service, but 
the Veteran is not competent to provide a medical opinion on 
the etiology of his current symptomatology.  See Espiritu, 2 
Vet. App. at 494-95.  There is no competent or persuasive 
evidence that links the current complaints of right knee 
tenderness to any aspect of his period of service.  

In sum, without a current diagnosis of a right knee or leg 
disability, service connection cannot be granted.  One of the 
requirements for service connection is competent evidence 
that a claimed disability currently exists.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, there is only a 
finding of tenderness along the right knee and there is no 
current diagnosed disorder.  Moreover, there is no competent 
medical evidence that links the current right knee tenderness 
to service.   Service connection is not warranted.  See 
Hickson, 12 Vet. App. at 253.




ORDER

Entitlement to service connection for a right knee/leg 
condition is denied. 



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


